CRICHTON, J.,
additionally concurs and assigns reasons:
|J concur with this Court’s denial of the State’s writ. On the showing made, I cannot say the trial court abused its discretion in denying admissibility of the entire Grand Jury testimony of witness Jessie Perrier. However, to the extent the trial court did not permit the State on redirect to question witness Perrier on statements made to the Grand Jury that are consistent with his in-court testimony, that would, in my view, constitute error. See La. C.E. arts. 611(D) and 801(D)(1)(b).